Exhibit LOCK-UP AGREEMENT This Lock-Up Agreement ("Agreement") is made as of the date set forth below by the undersigned ("Holder") in connection with such Holder’s ownership of shares of Blue Holdings, Inc., a Nevada corporation (the "Company"). Whereas, Holder is the actual and/or beneficial owner of shares of Common Stock, $0.001 par value (“Common Stock”), of the Company; Whereas, Holder acknowledges and understands that the Company has entered into or will enter into a Securities Purchase Agreement dated on or about March 5, 2008 (“Purchase
